Exhibit 21.1 SUBSIDIARIES OF THE COMPANY AS OF DECEMBER 31, 2014 PMI Operating Company, Ltd., a Texas limited partnership PMI Investment, LLC, a Delaware limited liability corporation Pump – PMI LLC, a Texas limited liability corporation Vertex Corporate Holdings, Inc., a Delaware corporation Vertex-PFI, Inc., a Delaware corporation PFI, LLC, a Rhode Island limited liability company DXP Canada Enterprises, Ltd., a British Columbia Corporation HSE Integrated, Ltd, an Alberta Corporation Industrial Paramedic Services, Ltd., an Alberta Corporation DXP Holdings, Inc., a Texas corporation National Process Equipment, Inc. , an Alberta Corporation Best Equipment Service and Sales Company, LLC, a Delaware limited liability corporation Integrated Flow Solutions, LLC, a Delaware limited liability corporation B27, LLC, a Delaware limited liability corporation Best Holdings, LLC, a Delaware limited liability corporation
